Case 1:16-cv-00132-MSM-PAS Document 124 Filed 04/17/20 Page 1 of 5 PageID #: 3296




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  BARBARA MCKNIGHT and                          :
  SHEILA ANDERSON,                              :
  Individually and on behalf of all             :
  Other Persons Similarly Situated,             :
                 Plaintiffs,                    :
                                                :
         v.                                     :               C.A. No. 16-132MSM
                                                :
  HONEYWELL SAFETY PRODUCTS                     :
  USA, INC., HONEYWELL                          :
  INTERNATIONAL, INC., DAVID M.                 :
  COTE, CARL JOHNSON, and MARK R.               :
  JAMES, in their Official and Individual       :
  Capacities,                                   :
               Defendants.                      :

                                  MEMORANDUM AND ORDER

  PATRICIA A. SULLIVAN, United States Magistrate Judge.

         Now pending is the motion (ECF No. 109) of Plaintiffs Barbara McKnight and Sheila

  Anderson to further extend equitable tolling of the statute of limitations applicable to the Fair

  Labor Standards Act (“FLSA”) claims of the potential collective action class members based on

  the delays caused by the discovery strategy implemented by Defendants Honeywell Safety

  Products USA, Inc., Honeywell International, Inc., David M. Cote, Carl Johnson and Mark R.

  James (collectively, “Defendants”). This motion seeks to protect the parties alleged to be

  “similarly situated” in this § 216(b) case, who must affirmatively opt-in to toll the limitations

  period. See 29 U.S.C. § 256 (explaining that an FLSA action is not considered to be commenced

  for a similarly situated party until he submits written consent to join the case). For the reasons

  that follow, the motion is granted.

         This FLSA putative opt-in collective action is over four years old and is finally reaching

  the point that is supposed to happen at earliest possible stage – conditional certification. For the
Case 1:16-cv-00132-MSM-PAS Document 124 Filed 04/17/20 Page 2 of 5 PageID #: 3297




  lack of such documents as “job descriptions,” Plaintiffs’ early attempt at conditional certification

  failed. McKnight v. Honeywell Safety Prod. USA, Inc., C.A. No. 16-132 S, 2017 WL 3447894

  (D.R.I. Aug. 11, 2017) (“McKnight I”). Now, after years of limited discovery, as to which the

  Court finds Plaintiffs have been entirely diligent, Plaintiffs have returned to the Court with

  enough factual-based evidence to support the Court’s determination to conditionally certify the

  collective. ECF No. 123. In the meantime, the Court has already found that Defendants’

  approach to this limited phase one discovery has caused substantial delays, sufficient to create an

  “exceptional circumstance.” Text Order of Aug. 23, 2019.

          In the course of my review of Plaintiffs’ renewed motion for conditional certification, the

  Court’s finding of delay was confirmed; that is, it is even more clear that Defendants’ resistance

  to discovery has substantially slowed the pace of the case and particularly slowed progress

  towards conditional certification. By way of just one example, as noted above, Defendants

  resisted producing “job descriptions,” asserting that they do not exist, and that absence was a

  pivotal feature of the Court’s adverse decision in McKnight I, 2017 WL 3447894, at *3, *7-9

  (relying on Defendants’ representation that “there is no job description for any of these

  positions”). Yet belatedly produced documents and the testimony of long-delayed Fed. R. Civ.

  P. 30(b)(6) designees now establish substantial evidence of “job descriptions.” And this delay

  has an insidious impact that is unique to the circumstances of this case. An affidavit evidences

  that Defendants have been shifting the work performed by United States-based members of the

  collective to locations outside the United States. If true, a statute of limitations that is not tolled

  despite delay could trim the collective down to nothing.

          Over the four years that the case has been pending, the Court has twice granted Plaintiffs’

  motions to equitably toll the applicable statute of limitations. Text Orders of Mar. 24, 2017;



                                                     2
Case 1:16-cv-00132-MSM-PAS Document 124 Filed 04/17/20 Page 3 of 5 PageID #: 3298




  Aug. 23, 2019. The Court is now addressing the third such motion. ECF No. 109. Plaintiffs ask

  the Court to toll the statute of limitations from August 23, 2019, through the last date the Court

  sets for members of the collective to file consent forms to opt-in as plaintiffs. To support the

  motion, Plaintiffs do not focus on specific conduct by Defendants that prevented individual

  potential members of the collective from opting in or filing their own actions. 1 Instead, they ask

  the Court to continue equitable tolling because it is unfair to this far-flung (comprised of

  individuals working at diverse locations across the country, some remotely from home) and

  shrinking collective to allow their claims to evaporate because of Defendants’ go-slow approach

  to discovery compliance. See Nash v. CVS Caremark Corp., 683 F. Supp. 2d 195, 199-200

  (D.R.I. 2010). That is, continued tolling is appropriate when the undue delays with discovery are

  outside of the control of potential opt-in plaintiffs, whose interests the Court seeks to safeguard.

  Id. (“FLSA actions are more vulnerable to manipulation than Rule 23 actions . . . [s]imply put, it

  is easier to drown collective actions than class actions).

          Defendants’ opposition to the motion marshals equitable tolling decisions in other

  contexts. E.g., Vazquez-Rivera v. Figueroa, 759 F.3d 44, 50 (1st Cir. 2014) (Rehabilitation Act

  claim); Zab v. Rhode Island, C.A. No. 18-070 WES, 2018 WL 2023510, at *3 (D.R.I. May 1,

  2018) (post-conviction relief case). They also direct the Court to cases where equitable tolling

  was denied because the delay was the fault of the plaintiff, and where there is “no reason to

  conclude . . . that an earlier decision on the motion to certify would have allowed time-barred


  1
    A reason for equitable tolling that is not applicable in this case arises when the members of the collective are
  deterred from suing or opting in by their employer, the defendant. See, e.g., Perez v. Shucks Maine Lobster LLC,
  2:15-cv-00348-JAW, 2016 WL 6304674, at *11 (D. Me. Oct. 27, 2016) (failure to post required FLSA notices is
  “extraordinary circumstance” that permits the Court to equitably toll the statute of limitations); Blake v. CMB
  Constr., Civ. No. 90-288-M, 1993 WL 840278, at *6 (D.N.H. Mar. 30, 1993) (“[F]ailing to post the required notice,
  misleading plaintiff with regard to her ‘salaried’ employment status, failing to correct the obvious confusion
  concerning administrative staff overtime pay rights under the Act, and engaging in a general course of conduct
  likely to confuse administrative staff employees with regard to their overtime compensation rights, all militate in
  favor of applying the equitable tolling doctrine.”).

                                                           3
Case 1:16-cv-00132-MSM-PAS Document 124 Filed 04/17/20 Page 4 of 5 PageID #: 3299




  plaintiffs to opt-in.” Powers v. Centennial Commc’ns Corp., No. 1:08-cv-208-PPS, 2010 WL

  746776, at *4 (N.D. Ind. Feb. 26, 2010). And Defendants rely on decisions that delay deciding

  whether to toll until the opt-ins have joined the case; however, “[m]any courts have nonetheless

  addressed the equitable tolling issue for putative plaintiffs at the conditional certification stage.”

  Roberts v. TJX Cos., Civil Action No. 13-cv-13142-ADB, 2017 WL 1217114, at *7 (D. Mass.

  Mar. 31, 2017) (citing Kampfer v. Fifth Third Bank, Case No. 3:14 cv 2849, 2016 WL 1110257,

  at *7 (N.D. Ohio Mar. 22, 2016) (collecting cases where courts equitably tolled statute of

  limitations for FLSA putative collective action members)).

         Courts apply equitable tolling in FLSA cases where extraordinary circumstances beyond

  plaintiffs’ control resulted in the failure to file timely claims, such as where a defendant’s

  conduct caused untoward delay. Pike v. New Generation Donuts, LLC, Civil Action No. 12-

  12226-FDS, 2016 WL 707361, at *5 (D. Mass. Feb. 20, 2016) (equitable tolling denied because

  plaintiffs’ actions and decisions caused delay). This includes the kinds of delays that may be

  seen as inherent in such litigation. Penley v. NPC Int’l, Inc., 206 F. Supp. 3d 1341, 1348 (W.D.

  Tenn. 2016). Thus, in Penley, the defendant’s dilatory tactics caused a protracted delay, during

  which “the vast majority of potential opt-in plaintiffs were never informed of either the FLSA

  lawsuit or of Defendant’s potential wage violations, and they will not be advised of such until the

  Court approves a notice mechanism. . . [, by which] time, it is most likely that a substantial

  portion of those claims will already be untimely.” Id. at 1350-51. Based on the delays caused by

  the defendant’s approach to discovery, Penley held that the plaintiffs’ claims should be tolled as

  of the date that the first motion for conditional certification could have been fully briefed until

  ninety days after the issuance of notice to potential class members. Id. at 1351. Penley’s focus

  on discovery delays by the defendant contrasts with Osman v. Grube, Inc., Case No. 16-cv-802,



                                                     4
Case 1:16-cv-00132-MSM-PAS Document 124 Filed 04/17/20 Page 5 of 5 PageID #: 3300




  2017 WL 2908864, (N.D. Ohio July 7, 2017), in which the court noted that the claimant’s

  counsel’s engaged in an active campaign to notify potential plaintiffs on social media, permitting

  the finding that the failure of the potential plaintiffs to opt-in earlier reflected a lack of diligence.

  Id. at *9-10.

          The evidence here establishes nothing that would have provided notification to potential

  class members; to the contrary, the parties’ submissions in connection with conditional

  certification demonstrate that the approximately four hundred potential class members worked in

  many different locations across the country, including that many Honeywell employees work

  remotely. E.g., Mayda Dep., ECF No. 108-2 at 4. Therefore, the Court finds that there has been

  no lack of diligence by them or by Plaintiffs. The evidence further establishes that Defendants

  have used an array of strategies to slow down the discovery process and to deflect Plaintiffs from

  the discovery that is at the heart of issues pertinent to certification. While Defendants are right

  that the specific delayed deposition (Mayda) that is highlighted in Plaintiffs’ motion ended up

  being completed on the end date of the prior tolling order, August 23, 2019, the Court finds that

  Defendants’ discovery delays affected far more than a single deposition and that the

  pervasiveness of the strategy amounts to an “exceptional circumstance.”

          Based on the foregoing, Plaintiffs’ motion for equitable tolling (ECF No. 109) is granted.

  The limitations period is tolled from August 23, 2019, though the last date that the Court will set

  for class members to file consent forms to opt-in as plaintiffs.

  So ordered.

  ENTER:

  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  April 17, 2020


                                                      5
